Citation Nr: 0732628	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-34 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for degenerative joint disease (DJD) of 
the right shoulder has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for DJD of the cervical spine has been 
received.

3.  Entitlement to service connection for DJD of the right 
shoulder.

4.  Entitlement to service connection for DJD of the cervical 
spine, to include as secondary to the right shoulder.

5.  Entitlement to restoration of a 20 percent rating for 
left scapula fracture with DJD of the left shoulder.

6.  Entitlement to an increased rating for left scapula 
fracture with DJD of the left shoulder, from August 1, 2005.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1966.  
He served on active duty for training (ACDUTRA) in the Navy 
reserve prior to his period of active service.

Historically, in a February 2002 rating decision, the RO 
denied service connection for DJD of the right shoulder, DJD 
of the cervical spine (claimed as neck), and DJD of the right 
knee.  The RO also granted service connection for a left 
scapula fracture with DJD of the left shoulder and assigned a 
20 percent rating, effective May 21, 2001.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision.  In that 
decision, the RO continued the denials of the claims for 
service connection for DJD of the right shoulder and DJD of 
the cervical spine (claimed as neck), without indicating 
whether it had reopened the claims and denied them on the 
merits or denied the petitions to reopen these previously 
denied claims.  The RO also denied the veteran's claim for a 
compensable rating for a right knee scar, residual of 
laceration, and proposed reducing the rating for the 
veteran's left scapula fracture with DJD of the left shoulder 
from 20 percent to 0 percent (i.e., noncompensable).  
Further, in the rating decision, the RO decreased the rating 
for the veteran's left shoulder disability from 20 percent to 
noncompensable, effective August 1, 2005.

The veteran filed a notice of disagreement (NOD) with all of 
the above determinations in June 2005, and the RO issued a 
statement of the case (SOC) in September 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2005.  

The RO issued an April 2005 supplemental SOC (SSOC), in which 
it increased the rating for the veteran's left shoulder 
disability to 10 percent, effective August 1, 2005, and 
continued the denials of the claims for service connection 
for DJD of the right shoulder and cervical spine.

In October 2005, the veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.

In April 2006, the RO increased the rating for the veteran's 
right knee scar, residual of laceration, to 10 percent, 
effective the April 30, 2004 date of claim, which it 
considered a full grant of the benefit sought on appeal 
because it was the highest rating available under the 
assigned diagnostic code.  See 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7804 (2007).  

In January 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  [The Board notes 
that during the hearing, the veteran did not challenge the 
assignment of the 10 percent rating for the right knee scar, 
thus indicating that he was not seeking an even higher 
rating, either pursuant to a different diagnostic code or on 
an extraschedular basis.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (a veteran is presumed to be seeking the maximum 
possible rating unless he indicates otherwise).] 

The Board notes that, regardless of the RO's actions on the 
claims involving DJD of the right shoulder and cervical 
spine, the Board must still determine whether new and 
material evidence has been received to reopen the previously 
denied claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial).  Hence, the characterization of 
those claims as petitions to reopen and (given the favorable 
disposition of the requests to reopen), as de novo claims for 
service connection, as well.  The veteran is not prejudiced 
by the Board's favorable application of the legal authority 
governing finality and reopening, in the first instance.

As a final preliminary matter, the Board also notes that, at 
the hearing, the veteran's representative indicated that the 
veteran was seeking service connection for DJD of the right 
knee (pp. 2, 9).  As the RO has not issued a rating decision 
on this petition to reopen the veteran's previously denied 
claim for service connection for right knee DJD, that matter 
is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each matter on appeal has been accomplished.

2.  In a February 2002 rating decision, the RO, among other 
things, denied service connection for DJD of the right 
shoulder and cervical spine.  Although notified of this 
decision later that month, the veteran did not appeal.

3.  The evidence received since the February 2002 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, that relates to  
unestablished facts necessary to substantiate each claim, and 
that is of sufficient probative value to raise a reasonable 
possibility of substantiating each claim.

4.  DJD of the right shoulder was not present in service, or 
for many years thereafter, and the only competent opinion on 
the question of a medical 
relationship between DJD of the right shoulder and service 
weighs against the claim.

5.  DJD of the cervical spine was not present in service, or 
for many years thereafter, and the only competent opinion on 
the question of a medical relationship between DJD of the 
cervical spine and service weighs against the claim.

6.  As service connection for right shoulder DJD has not been 
established, there is no legal basis for a grant of service 
connection for cervical spine DJD secondary 
to right shoulder DJD.

7.  In a February 2002 rating decision, the RO granted 
service connection and assigned a 20 percent rating for 
fracture of the left scapula with DJD of the left shoulder, 
effective May 21, 2001; the evaluation was based on July 2001 
VA examination report.

8.  Following a VA examination in December 2004, the RO 
proposed reducing the rating for the veteran's service-
connected left shoulder disability to 0 percent in a March 
2005 rating decision.  In a May 2005 rating decision, the RO 
implemented the reduction, effective August 1, 2005.

9.  When compared with medical findings that formed the basis 
for the 20 percent rating, the December 2004 VA examination 
report reflects overall improvement in the veteran's service-
connected left shoulder disability.

10.  The fracture of the veteran's left scapula with DJD of 
the left shoulder has resulted in malunion of the scapula, 
but not dislocation or nonunion of the scapula with loose 
movement. 




CONCLUSIONS OF LAW

1.  The RO's February 2002 decision that denied service 
connection for DJD of the right shoulder and DJD of the 
cervical spine is final.  38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2007).

2.  As evidence received since the July 2002 denial is new 
and material, the requirements for reopening the claims for 
service connection for DJD of the right shoulder and DJD of 
the cervical spine, are met.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156 (a) (2007).

3.  The criteria for service connection for DJD of the right 
shoulder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

4.  The criteria for service connection for DJD of the 
cervical spine, to include as secondary to DJD of the right 
shoulder, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310(a) (2007).

5.  The criteria for restoration of the 20 percent rating for 
service-connected fracture of the left scapula with DJD of 
the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5112(b)(6) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.105(e), 3.159, 3.344(c), 4.1, 4.7, 4.71a, Diagnostic 
Codes 5010-5201 (2007).

6.  The criteria for a rating in excess of 10 percent for 
fracture of the left scapula with DJD of the left shoulder, 
from August 1, 2005 to the present, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40. 4.45, 4.69, 
4.71a, Diagnostic Codes 5010, 5201, 5203 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify the claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

As regards the veteran's petitions to reopen the claims for 
service connection for right shoulder and cervical spine DJD, 
the Board finds that, in view of its favorable disposition of 
these matters, all notification and development action needed 
to fairly adjudicate each matter has been accomplished.

As for the remaining claims, in October 2004 and January 2005 
letters, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claims for service connection and an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
In addition, in a March 2005 letter accompanying the March 
2005 rating decision proposing the rating reduction, and sent 
before the reduction was effectuated by the May 2005 rating 
decision, the RO notified the veteran of the reasons for the 
reduction of his 20 percent rating, discussed the evidentiary 
requirements and basis for reduction of his 
20 percent rating, and also asked him to send to the RO any 
evidence to show that that his rating should not be reduced.  
Further, the April 2005 SOC set forth the rating criteria for 
higher ratings for the left shoulder disability, and a March 
2006 letter informed the veteran how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations. 

After issuance of each notice described above, and 
opportunity for the veteran to respond, the April 2006 SSOC 
reflects readjudication of the claims for service connection 
for right shoulder and cervical spine DJD and for an 
increased rating for the left shoulder disability from August 
1, 2005.  Hence, the veteran is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service VA outpatient 
treatment (VAOPT) records, and reports of VA examination.  
Also of record and considered in connection with the appeal 
are various statements submitted by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II. Analysis

A. Petitions to Reopen

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303(a) (2007).  Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

In addition, service connection may be presumed, for certain 
chronic diseases, such as arthritis, which are manifested to 
a compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007).

In a February 2002 rating decision, the RO denied the veteran 
service connection for DJD of the right shoulder and cervical 
spine.  The evidence of record then consisted of the 
veteran's service medical records and the July 2001 VA 
examination report.  The veteran's service medical records 
indicate that in March 1965, the veteran injured his right 
knee and left shoulder when he fell off of a ladder.  The 
July 2001 VA examination report indicated that the veteran 
had DJD of the right shoulder and cervical spine.  The RO 
denied the claims for service connection for DJD of the right 
shoulder and cervical spine because there was no treatment 
for either disability in service or within the one-year 
presumptive period, and no indication that either disability 
was related to the fall from the ladder or otherwise related 
to service. Although notified of the denial in a February 
2002 letter, the veteran did not initiate an appeal.  Hence, 
that decision is final as to the evidence of record.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).

The veteran subsequently filed a claim in April 2004, which 
he subsequently clarified, indicating that he was seeking 
service connection for his right shoulder disability and his 
cervical spine disability, the latter to include as secondary 
to his right shoulder disability.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Since the January 1993 RO rating decision, evidence added to 
the claims file includes an April 2006 addendum to the 
February 2006 VA examination report in which the VA examiner 
opined as to the etiology of the veteran's right shoulder and 
cervical spine disabilities.  These medical opinions are the 
first to address whether there is a nexus between the 
veteran's current DJD of the right shoulder and cervical 
spine and service.  As these opinions have not previously 
been considered by agency adjudicators, and are not 
cumulative or redundant of evidence previously of record, 
they are "new".  Moreover, they relate to an unestablished 
fact that is necessary to substantiate the claim-the 
relationship between the veteran's current disabilities and 
service, and provide a reasonable possibility of 
substantiating these claims.

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
DJD of the right shoulder and cervical spine are met.  See 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 
(2007).

B. Service Connection Claims

Considering the record in light of the legal authority 
governing service connection, the Board finds that service 
connection for DJD of the right shoulder or cervical spine is 
not warranted.

A March 1965 service medical record indicates that the 
veteran slipped down a shaft ladder and struck his left 
shoulder and right knee.  The injuries he sustained from this 
fall were described as a right knee scar, left scapula 
contusion, and right wrist contusion.  It was also noted that 
there was no bony pain over the spine.  The subsequent notes 
regarding treatment for these injuries refer only to the left 
shoulder, right knee, and right wrist.  An X-ray of the spine 
confirmed a fracture of the left scapula.  The only reference 
to the veteran's right shoulder or cervical spine in the 
service medical records is a May 1965 note that describes 
pain across the midsection and nape of the neck for which the 
veteran was given medication.  The following sentences in the 
note refer to pain on inspiration with a subsequent 
impression of bronchitis.  On the February 1966 separation 
examination, the musculoskeletal system and upper extremities 
were normal.

Thus, as regards the claim for service connection for right 
shoulder DJD, there is no evidence of complaint, finding, or 
diagnosis of left shoulder problems in service.  The first 
diagnosis of right shoulder DJD appears to be in the July 
2001 VA examination report, about thirty-five years after 
service, well after the one-year presumptive period for 
arthritis.  The Board points out that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

In addition, the only competent opinion evidence to address 
the etiology of the veteran's right shoulder DJD weighs 
against the claim.  The physician who conducted the February 
2006 VA joints examination diagnosed DJD of the right 
shoulder but did not offer an opinion as to the etiology of 
this disability because of the absence of the claims file.  
However, the same physician, after reviewing the claims file 
in April 2006, concluded in an addendum that the veteran's 
right shoulder DJD was not caused by or related to military 
service.  He noted in support of this conclusion the absence 
of right shoulder treatment or injury in the service medical 
records.  Significantly, the Board notes that there is no 
contrary opinion in the VAOPT notes, which include diagnoses 
of right shoulder DJD, even suggesting a medical relationship 
between this disability and the veteran's military service, 
and neither the veteran nor his representative has identified 
or even alluded to the existence of any such opinion.

As for the claim for service connection for cervical spine 
DJD, the single reference to neck pain without indication of 
followup treatment, and the normal separation findings 
reflect that no chronic disability was shown in service.  
Moreover, the first diagnosis of cervical spine DJD was on 
the July 2001 VA examination, well after the one-year 
presumptive period and many years after service, again, facts 
that tend to weigh against the claim.  See Maxson, 230 F.3d 
at 1333.  

In addition, after reviewing the claims file in April 2006, 
the physician who conducted the February 2006 VA joints 
examination concluded that the veteran's cervical spine DJD 
was not caused by or related to military service.  He noted 
in support of this conclusion that there was one complaint of 
neck pain, but no other evidence of treatment in service or 
for a long time thereafter, and normal separation examination 
findings.  The Board notes that there is no contrary opinion 
in the VAOPT notes even suggesting a medical relationship 
between this disability and the veteran's military service, 
and neither the veteran nor his representative has identified 
or even alluded to the existence of any such opinion.  Thus, 
the only medical opinion evidence on this point weighs 
against the claim.

The Board also points out that, without a grant of service 
connection for right shoulder DJD, there is no legal basis 
for a grant of service connection cervical spine DJD on a 
secondary basis.  See 38 C.F.R. § 3.310(a) (2007).  

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the assertions advanced by, 
and on behalf of, the veteran.  However, these claims turn on 
medical matters-the claimed relationship between the 
veteran's current right shoulder and cervical spine DJD and 
service.  Questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  Layperson such as the 
veteran as his representative, without the appropriate 
medical training or expertise, simply are not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.  

For all the foregoing reasons, the claims for service 
connection for DJD of the right shoulder and cervical spine, 
the latter to include as secondary to the former, must be 
denied.  In reaching this conclusion as to each claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

C. Restoration of the 20 Percent Rating

In a February 2002 rating decision, the RO granted service 
connection for a left scapula fracture with DJD of the left 
shoulder and assigned a 20 percent rating, under Diagnostic 
Code (DC) 5010-5201.  Evidence used in rendering this 
decision 
consisted of a July 2001 VA examination report which noted 
range of motion of the left shoulder of forward flexion to 
140 degrees, abduction to 80 degrees, external rotation to 45 
degrees, and full internal rotation.  There was anterior 
tenderness and pain on motion, with limitation of motion due 
to pain and contracture.  Tenderness of the left scapula was 
also noted.  X-rays showed DJD of the left shoulder and 
residuals of a fracture of the left scapula.  The RO's 
February 2002 rating decision noted that the left shoulder 
DJD was residual to the in-service left scapula fracture, and 
they would therefore be rated as one disability.  The 20 
percent rating was assigned based on limitation of arm motion 
at the shoulder level.  See 38 C.F.R. § 4.71a, DC 5201 
(2007).  The veteran's April 2004 claim stated that he was 
seeking an increased rating for his right shoulder 
disability.  That disability was not, however, one for which 
the veteran had been granted service connection.  The veteran 
subsequently clarified that he was seeking a higher rating 
for his left shoulder disability.  On the December 2004 VA 
examination, the veteran indicated that he did not have any 
trouble with his left shoulder but, rather, wanted service 
connection to be granted for his right shoulder disability.   

In an October 2003 rating decision, the RO proposed reducing 
the rating for the veteran's left shoulder disability from 20 
to 0 percent under Diagnostic Codes 5010-5201, based on his 
lack of complaints regarding his left shoulder.  The RO 
explained in its accompanying letter that the veteran could 
submit evidence to show it should not make this change or 
request a personal hearing to present evidence or argument on 
this matter.  The RO stated that it would make its decision 
if it did not hear from the veteran in 60 days.  In a May 
2005 rating decision, the veteran not having responded, the 
RO reduced the rating for the veteran's left shoulder 
disability to 0 percent, effective August 1, 2005, the day 
after the last day of the month in which the 60 day period 
from the date of the notice of the final rating action 
expired.  See 38 U.S.C.A. § 5112(b)(6) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.344(c) (2007).  The veteran disagreed 
with the reduction in his June 2005 NOD.

Initially, the Board notes that this claim is not a claim for 
an increased rating. Rather, it is a claim for restoration of 
benefits.  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
The Board notes that the evidence does not indicate, nor does 
the veteran contend, noncompliance with the procedural 
requirements for rating reductions.  See 38 C.F.R. § 3.105(e) 
(2007).  Under these circumstances, the Board will only focus 
its analysis on whether the reduction was warranted.

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344 
(2007); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).  The Board notes that the provisions of 38 C.F.R. §§ 
3.344(a) and (b), which govern reductions of rating in effect 
for five or more years, do not apply in this case because the 
20 percent rating for the veteran's service-connected left 
shoulder disability was in effect for less than five years.  
As regards disability ratings in effect for less than five 
years, adequate reexamination that discloses improvement in 
the condition will warrant reduction in rating.  See 38 
C.F.R. § 3.344(c) (2007).  Improvement may be gauged by 
medical findings in conjunction with the diagnostic code 
pursuant to which the disability is rated.

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated; post-reduction medical evidence 
may be considered only in the context of considering whether 
actual improvement was demonstrated.  Cf. Dofflemyer, 2 Vet. 
App. at 281-282.  During the December 2004 VA examination, 
the veteran stated that he had no complaints regarding his 
left shoulder.  In light of this statement, the physician who 
performed the December 2004 VA examination concluded that 
there was no reason to further examine the left shoulder, and 
the RO concluded that, as the veteran had  no complaints 
regarding his shoulder, there was no basis for a compensable 
rating.

Because the veteran had no complaints regarding his left 
shoulder, thus reflecting improvement in this disability so 
significant that it no longer caused any symptoms, the RO 
appropriately determined that a noncompensable rating was 
proper.  In these circumstances, the Board need not discuss 
the specific diagnostic codes under which the veteran's left 
shoulder disability has been rated; these diagnostic codes 
will be discussed below in connection with the veteran's 
claim for an increased rating for his left shoulder 
disability as of August 1, 2005.

Thus, the Board finds that the evidence of record 
demonstrates overall improvement in the veteran's service-
connected left shoulder disability (the applicable standard 
for ratings in effect for less than five years).  The Board 
must therefore conclude that the reduction in rating from 20 
percent to 0 percent was proper, and that 
restoration of the 20 percent rating is not warranted.  See 
38 C.F.R. § 3.344(c) (2007); Dofflemyer, 2 Vet. App. at 251-
252.  

D.  Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006); 38 C.F.R. Part 4 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 
4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As noted, the RO reduced the rating for the veteran's left 
scapula fracture with DJD of the left shoulder from 20 to 0 
percent, effective August 1, 2005.  However, in its April 
2006 SSOC, the RO increased the rating for this disability to 
10 percent, effective that same date.  The veteran indicated, 
in a May 2006 communication, that he desired a higher, 20 
percent rating for this disability, and continued to request 
an increased rating at the Board hearing (pp. 6-8).

The veteran is left handed.  His left shoulder disability has 
been rated under DCs 5010, 5201, and 5203.  Under DC 5010, 
traumatic arthritis is rated as degenerative arthritis 
(established by X-ray) under DC 5003, which in turn, is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, DC 5201).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
assignable for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

Under DC 5201, when, as here, the major extremity is 
involved, a rating of 20 percent is assigned for limitation 
of the arm at the shoulder level.  A rating of 30 percent is 
assigned for limitation of motion of the arm midway between 
side and shoulder level, and a 40 percent rating is assigned 
for limitation of motion of the arm to 25 degrees from the 
side.  Under DC 5203, impairment of the scapula may be rated 
based on impairment of function of the contiguous joint or on 
the basis of malunion, nonunion or dislocation.  Malunion of 
the scapula warrants a 10 percent rating.  Nonunion of the 
scapula warrants a 10 percent rating if there is no loose 
motion or a 20 percent rating if there is loose movement.  
Dislocation of the scapula also warrants a 20 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2007).

For VA rating purposes, when the arm is at the side it is 
considered to be at 0 degrees and when it is raised to 
shoulder level it is at 90 degrees from the body.  Normal 
range of motion of the shoulder is flexion to 90 degrees, 
abduction to 90 degrees, and internal and external rotation 
to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2007).  

On the February 2006 VA examination, range of motion of the 
left shoulder was flexion to 75 degrees, extension to 25 
degrees, abduction to 95 degrees, internal  rotation to 45 
degrees, and external rotation to 30 degrees.  Considering 
the range of motion findings in light of the above-noted 
criteria, the Board notes that the medical 
evidence simply does not indicate the level of left shoulder 
impairment that would warrant the assignment of a rating in 
excess of the current 10 percent rating for the veteran's 
left shoulder disability under Diagnostic Code 5201.  The 
range of motion figures reflect that the veteran's left 
shoulder flexion was close to normal and his abduction was 5 
degrees beyond normal.  While his internal and external 
rotation were more significantly limited than flexion and 
abduction, the Board finds that the veteran's overall range 
of motion indicates that his arm movement is not limited to 
"at the shoulder," and he is therefore not entitled to the 
minimum 20 percent rating under DC 5201.   Cf. Mariano v. 
Principi, 17 Vet. App. 305, 317-18 (2003) (noting that 
criteria under Diagnostic Code 5201 do not explicitly refer 
to any specific type of range of motion measurement, such as 
abduction, as is referred to under DC 5200, and remanding for 
VA to decide whether limitation of motion for purposes of 
establishing a certain rating requires limitation in all 
planes or limitation in any one plane).

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

On February 2006 VA examination, the veteran indicated that 
he experienced mild (6/10) discomfort in the left shoulder 
daily, but no flare-ups.  On examination, the veteran 
complained of pain on motion but there was no change in the 
range of motion with repeat testing of flexion.  The examiner 
described the functional impairment of the left shoulder as 
moderately severe, with no weakness, fatigability, or 
incoordination.  Thus, although there was some functional 
impairment of the shoulder, the pain on motion did not affect 
the range of motion and the other DeLuca factors of weakness, 
fatigability, or incoordination were not present.  The Board 
therefore finds that there is no objective evidence of 
functional loss due to pain or any of the other factors set 
forth in 38 C.F.R. §§ 4.10, 4.40, 4.45 and 4.59, as well as 
DeLuca, that is not already contemplated in the current 10 
percent rating for the veteran's left shoulder disability.  
Thus, the record presents no basis for assignment of any 
higher rating under the applicable rating criteria based on 
consideration the factors identified in 38 C.F.R. §§  4.40, 
4.45 and DeLuca. 

Additionally, the Board considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
left shoulder disability, but finds that no higher ratings 
are assignable.  The February 2006 VA examination report 
indicates that X-rays showed "post traumatic deformity lower 
third scapula."  This description is consistent with 
malunion of the scapula, warranting a 10 percent rating.  
However, as there was no indication in the X-ray report or 
examination report that there was dislocation or nonunion of 
the scapula with loose movement, the Board finds that the 
veteran is not entitled to a rating higher than 10 percent 
for his left shoulder disability under DC 5203.  Further, as 
objective medical findings do not include ankylosis or 
impairment of the humerus, evaluation of the veteran's left 
shoulder disability under DCs 5200 or 5202 is not warranted.

The above determinations are based on consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
left shoulder disability has reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher rating on an  extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (cited in the April 2006 SSOC).   This 
disability has not resulted in frequent hospitalization; nor 
has it objectively 
been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned rating).  
Significantly, although the veteran indicated at the Board 
hearing that his work at a VA hospital on the psychiatric 
ward was somewhat hampered by his left shoulder disability 
(pp. 7-8), the physician who performed the February 2006 VA 
examination indicated that the work effect of the veteran's 
left shoulder disability was "none."  There also is no 
evidence that the disability has 
otherwise rendered impractical the application of the regular 
schedular standards.  Hence, the Board finds that the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim for a rating in 
excess of 10 percent for the veteran's left shoulder 
disability from August 1, 2005 must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. at 53-56.




ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for DJD of the right 
shoulder has been received, the petition to reopen that claim 
is granted.

To the limited extent that new and material evidence to 
reopen the claim for service connection for DJD of the 
cervical spine has been received, the petition to reopen that 
claim is granted.

Service connection for DJD of the right shoulder is denied.

Service connection for DJD of the cervical spine, to include 
as secondary to DJD of the right shoulder, is denied.

Restoration of a 20 percent rating for left scapula fracture 
with DJD of the left shoulder is denied.

A rating in excess of 10 percent for left scapula fracture 
with DJD of the left shoulder, from August 1, 2005 to the 
present, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


